The Court.
That was an action against the justice; but here the plaintiff in the marine court is sued. He is not protected by the judgment if the process was irregular and the defendant did not appear.
Blunt then said, the justice acquired jurisdiction, and the judgment was valid, for the reason that Van Cott was sued with Bailey, who, as a resident of New-York, was liable to be proceeded against there by long summons. (1 Cowen’s Treat. 462; 3 Chit. Gen. Prac. 259.)
The Court.
That doctrine may perhaps be maintained where the suit is against joint debtors. But here the suit was against the maker and the endorser of a promissory note, who might have been sued separately.
And without hearing A. L. Jordan, who was for the defendant in error,
Judgment affirmed.